Citation Nr: 1623735	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  11-20 195	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disability,  to include coronary artery disease and hypertension.

2.  Whether new and material evidence to reopen a claim for service connection for major depression has been received.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979.

The appeal to the Board of Veterans' Appeals (Board) arose from a June 2010 rating decision in which the RO denied the Veteran's requests to reopen previously-denied claims for service connection for a cardiac arrhythmia and major depression. In May 2011, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in June 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2011.

In January 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In March 2014, the Board reopened the claim for service connection for a heart condition and remanded that  claim, as well as the request to reopen the claim for service connection for major depression to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claims (as reflected in a February 2015 supplemental SOC (SSOC)) and returned the matters on appeal to the Board for further appellate consideration.

As regards characterization of the appeal, the Board notes that a e February 2015 VA examiner noted that the Veteran was diagnosed with hypertension in September 2011; hence, the AOJ adjudicated the claim as encompassing hypertension, as well as coronary artery disease.  Thus, the Board has recharacterized that claim, as reflected on the title page.

This appeal is now being processed utilizing the paperless, electronic Virtual Benefits Management System (VBMS) and Virtual VA (VVA) claims processing systems.

For reasons expressed below, the remaining claims on appeal are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on the remaining  matters on appeal.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271   (1998).

With respect to the claim for service connection for cardiovascular disability (previously characterized as a heart condition), pursuant to the prior remand , the AOJ arranged for , the Veteran to undergo  a VA examination in February 2015 to obtain medical findings and opinions as to the current nature and etiology of any current heart conditions.   In the February 2015 examination report, the VA examiner opined that is unlikely that the Veteran's reported arrhythmia in 1979 represented an initial manifestation of his current cardiac condition or any reported cardiac disability.  The examiner, thus, concluded that the Veteran's coronary artery disease and hypertension did not have their onset and are not otherwise medically related to service.  In an addendum opinion, the examiner restated that it is less likely as not (less than 50/50 probability) that Veteran's reported arrhythmia in 1979 represented an initial manifestation of his current cardiac condition or any reported cardiac disability related to his service.  However, the examiner did not provide stated  rationale for the opinion expressed, as the Board requested.  See Stegall, supra..   See also  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a medical opinion that contains only data and conclusions is not entitled to probative weight).  

Accordingly, the Board finds that a remand of this matter to obtain further medical opinion-based  on full consideration of the Veteran's documented history and assertions, and supported by complete, clearly-stated rationale (to include citation to facts and medical authority supporting the conclusions reached)-is needed to resolve the claim for service connection for cardiovascular disability. See 38 U.S.C.A. § 5103A(d) (West 2014);38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Notably, once VA undertakes the effort to provide an examination or opinion when developing a claim, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the reopened claim.  See 38 C.F.R. § 3.655(b) (2015). Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. If the Veteran fails to report to any scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of the examination-sent to him by the pertinent VA medical facility.

As for the request to reopen the previously denied claim for connection for major depression, as noted previously, the Board finds that this issue is essentially inextricably intertwined with the issue of service connection for a heart condition, inasmuch as a finding that service connection is warranted for a heart disorder may impact the Veteran's claim for major depression, which he is claiming as secondary to such condition.  As such adjudication of the request to reopen the claim for service connection for major depression would be premature, at this juncture.  Hence, this matter is being remanded, as well.

Prior to obtaining further medical opinion in connection with the cardiovascular disability claim, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claim file all outstanding records pertinent to one or both matters.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the Washington Community Based Outpatient Clinic (CBOC) and Pittsburgh VA Medical Center (VAMC), and that records from these facilities dated through March 2014 are associated with the file; however, more recent records may exist.  Hence, the AOJ should obtain all pertinent VA treatment records dated since March 2014.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal (to include as regards private (non-VA) records), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the remaining claims on appeal.


Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Washington CBOC and Pittsburgh VAMC (all outstanding, pertinent records of evaluation and/or treatment of the Veteran since March 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, , or furnish  appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the cardiologist who evaluated the Veteran and provided the February 2015 opinion.

If that individual is no longer employed by VA or is otherwise unavailable, or another examination of the Veteran is deemed medically necessary, document that fact in the claims file, and arrange for the Veteran to undergo VA examination by an r appropriate physician-preferably, a cardiologist.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND), must be made available to the designated physician, , and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions. 

 If an examination is conducted, all indicated tests and studies should be accomplished (with all results provided to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all cardiovascular disorders-to include coronary artery disease and hypertension-currently present or present at any point pertinent to the current claim on appeal (even if now asymptomatic or resolved).

Then, for each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) such  disability  had its onset in or is otherwise medically related to service.  In doing so, the examiner must specifically consider and discuss whether the Veteran's cardiac arrhythmia reported in July 1979 represented an initial manifestation of any current cardiac disability. and offer complete rationale for the conclusion (to include citation to the facts and medical authority supporting such conclusion) ,  

In addressing the above, the examiner must consider and discuss all relevant medical and lay evidence, to include in- and post-service medical records, and all lay assertions-to include competent assertions as to the nature, onset, and continuity of symptoms since service. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.   

5.   If the Veteran fails to report to any scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims  on appeal.

If the Veteran fails, without good cause, to report to any scheduled examination, in adjudicating the reopened claim for service connection for cardiovascular disability, apply the provisions of 38 C.F.R. § 6.55(b), as appropriate.

Otherwise, adjudicate each claim  in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication)  and legal authority.

8.  If any  benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


		
	
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).



